 Case 2:19-cr-00877-CCC Document 43 Filed 02/18/20 Page 1 of 2 PageID: 1031



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor               973-645-2700
                                                             Newark, New Jersey 07102


                                                             February 14, 2020

The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Matthew Brent Goettsche, et al.,
                          Crim. No. 19-877

Your Honor:

       The United States of America, through the undersigned, respectfully
submits this letter to respectfully request that the Court permit the parties to
have an additional week—until February 21, 2020—to continue discussing the
possibility of an agreed upon scheduling order or, if no agreement can be
reached, to submit competing proposed scheduling orders along with
justifications.

      Under the operative Court order, the parties were to submit proposed
scheduling orders with justifications by today. On February 13, 2020, the
Government, defendant Goettsche, and defendant Weeks all appeared before
the Honorable Michael A. Hammer for bail hearings. The hearings lasted
several hours and were continued to this morning. Today’s portion of the
hearing lasted from 10:00 a.m. through approximately 2:40 p.m.

      In light of the parties’ resources being dedicated to the bail hearings, the
Government respectfully requests that the Court permit the parties with an
additional week to meet and confer to see if a joint scheduling order can be
reached.

      Counsel for the Government has conferred with counsel for defendants
Goettsche, Weeks, and Abel, who agree with this requested relief.
     Case 2:19-cr-00877-CCC Document 43 Filed 02/18/20 Page 2 of 2 PageID: 1032



         Accordingly, the Government respectfully requests that the Court permit
   the parties until February 21, 2020, to submit either a joint proposed
   scheduling order or competing proposed scheduling orders with justifications.


                                             Respectfully submitted,

                                             CRAIG CARPENITO
                                             United States Attorney




                                             By: Jamie L. Hoxie
                                             Assistant U.S. Attorney




Extension GRANTED.

SO ORDERED
    s/Claire C. Cecchi       .
Claire C. Cecchi, U.S.D.J.

Date: 2/16/2020




                                       -2-
